  Case 1:18-cr-00502-FB Document 48 Filed 12/09/19 Page 1 of 2 PageID #: 410




                                 December 9, 2019

By ECF and E-Mail
Honorable Frederic Block
Senior U.S. District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

      Re:    United States v. Jonathan Deutsch, 18 Cr. 502 (FB)


Dear Judge Block,
       I write to respectfully beg the Court to adjourn the trial in this matter to
January so that Mr. Deutsch, who is facing a 15-year mandatory minimum
sentence if convicted, may be effectively represented by counsel. We will not be
able to provide effective representation if the trial goes forward on December 16,
2019, as scheduled.
       It is one week before trial. Despite this Court’s urging, and our requests for
rolling production, the government has not yet provided any 3500 material or
Giglio material. One defense counsel, Mr. Sundaram, began a jury trial today
before Judge Matsumoto that may last all week. I will be in Boston on Wednesday
and Thursday of this week for the oral argument in the death penalty appeal before
the First Circuit in United States v. Tsarnaev, 16-6001. Even assuming the
government provides the 3500 and Giglio later today, this leaves a single counsel
(me) only two weekdays and the weekend to fully investigate the four minor
witnesses and file any necessary motions under Rule 412 regarding their cross-
examination; prepare to cross-examine the government’s expert witness; prepare to
cross-examine any law enforcement witnesses (at this stage, we do not know
whether or who those witnesses will be); and deal with any additional issues that
may arise at this pre-trial stage.
  Case 1:18-cr-00502-FB Document 48 Filed 12/09/19 Page 2 of 2 PageID #: 411



      We understand that the government does not wish to postpone the trial.
However, this matter was at least partially in their control: they were aware of our
serious scheduling difficulties, and could have provided these materials sooner,
had they wished the trial to go forward.
      Given the seriousness of this case, Mr. Deutsch deserves the most vigorous
defense. We would like to provide it, but are not able to do so in this time-frame.


                                              Respectfully submitted,

                                              ________/s/_____________

                                              Deirdre von Dornum
                                              Attorney-in-Charge
                                              Federal Defenders of New York
                                              (718) 330-1210

   cc: AUSA Megan E. Farrell
       AUSA Michael Bushwack




                                          2
